        Case 1:19-cr-10459-RWZ Document 348 Filed 01/15/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA )
                         )
                         )                          NO. 1:19-cr-10459-RWZ
v.                       )
                         )
                         )
ISRAEL RODRIGUEZ         )


                            MOTION FOR A STATUS HEARING

       Now comes the defendant, Israel Rodriguez, before this Honorable Court, and

respectfully moves to schedule a status hearing as to the above named defendant.

                                                              Respectfully Submitted,

                                                              Counsel for the defendant,

                                                              /s/ Jason Benzaken

                                                              Jason Benzaken, Esq.
                                                              Benzaken & Wood, LLP
                                                              1342 Belmont Street, Suite 102
                                                              Brockton, MA 02301
                                                              (Tel) 508-897-0001
                                                              (Fax) 508-587-5455
                                                              BBO No. 658869
                                                              attorneybenzaken@gmail.com

Dated: January 15, 2020

                                     Certificate of Service

        I hereby certify that a copy of this motion has been served upon counsel for the United
States through CM/ECF.

/s/ Jason Benzaken

Dated: January 15, 2020
